DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

     HARMONY TERRACE CONDOMINIUM ASSOCIATION, INC.,
                       Appellant,

                                   v.

               NATIONSTAR MORTGAGE, LLC, ET AL.,
                           Appellees.

                             No. 4D21-1155

                             [June 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE18-
028391.

  Beth G. Lindie and Jeremy M. Zubkoff of Esler & Lindie, P.A., Fort
Lauderdale, for appellant.

  David Rosenberg of Robertson, Anschutz, Schneid, Crane & Partners,
PLLC, Boca Raton, for appellees.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.